Citation Nr: 0313424	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  99-24 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to nicotine 
dependence.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from July 1959 to October 
1963.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the RO.  

The Board remanded the case to the RO in February 2001 for 
additional development of the record.  

In a September 2002 Memorandum, the Board determined that 
additional development of the record was necessary prior to 
the issuance of a decision on the merits.  

The additional development was undertaken at the Board 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(January 23, 2002), since codified at 38 C.F.R. § 19.9(a)(2).  

In light of the favorable action taken hereinbelow, a waiver 
of initial RO review of the additional evidence added to the 
record pursuant to the Board's development is not necessary.  




FINDINGS OF FACT

1.  The veteran is shown as likely as not to have developed 
nicotine dependence due to smoking cigarettes that began 
while he was in military service.  

2.  The currently demonstrated COPD is shown to be 
etiologically related to the veteran's smoking habit that 
began in service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
COPD is due to nicotine dependence due smoking that was 
incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran asserts that he became dependent on nicotine due 
to smoking cigarettes that began in service.  

More specifically, the veteran maintains that he begin 
smoking when he entered boot camp and became addicted at that 
time.  The veteran has submitted lay statements from his wife 
and sister who both report that the veteran did not smoke 
prior to entering the Navy in 1959.  The veteran's wife 
indicated that the veteran was provided free cigarettes in 
service and encouraged to smoke them.  

A December 1996 inpatient discharge summary from a private 
hospital noted that the veteran was treated for COPD and that 
his social history included smoking approximately 3 packs per 
day since age 19.  Another report from that private hospital 
noted that the veteran had a tobacco use disorder.  

In a private medical opinion from May 1998, the veteran's 
doctor noted that the veteran had emphysema secondary to 
chronic cigarette smoking.  

In a February 2001 remand, the Board noted that new laws had 
been passed that affected the veteran's claim of service 
connection.  More specifically, the Board notified the 
veteran of the VCAA and its implications with respect to the 
veteran's claim.  

In light of the Board's remand, the RO sent a letter to the 
veteran in March 2001 explaining the implication of the VCAA 
on his claim of service connection and informed him of what 
evidence was necessary to substantiate his claim of service 
connection.  

In September 2002, the Bord determined that additional 
development of the record was necessary prior to the issuance 
of a decision on the merits.  Specifically, the Board found 
that the veteran needed a VA pulmonary examination to 
determine the nature and likely etiology of his COPD.  

The Board noted that the examiner should thoroughly review 
the record and state whether any current respiratory 
disability was likely due to in-service tobacco use.  Also, 
the examiner was requested to state whether the veteran 
suffered from nicotine dependence that had its onset in 
service, and if so, whether any respiratory disorder was due 
to the nicotine dependence.  

The examination was completed in January 2003.  The examiner 
noted that the veteran had chronic COPD, diagnosed in the 
early 1990's.  A physical examination of the veteran revealed 
an overall impression of definitive diagnosis of COPD.  

The VA examiner noted that the veteran had smoked three packs 
of Pall Mall cigarettes a day for 30 years, beginning while 
in the service.  The examiner opined that the veteran's COPD 
was definitely related to smoking that began during service.  

The examiner also noted that the veteran apparently had no 
other risk factors, and since he began smoking in service, 
the examiner stated that technically, the COPD was service 
connected to a point.  



II.  Legal Analysis

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
 
To implement the provisions of the law, VA promulgated 
regulations published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2002).  
 
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2002).  
 
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
 
In light of the favorable action taken hereinbelow, further 
discussion of VCAA is not necessary here.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2002).  

If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

In February 1993, VA's General Counsel held that direct 
service connection may be granted if the evidence shows 
injury or disability resulting from tobacco use during 
service.  VAOPGCPREC 2-93.  VAOPGCPREC 2-93 held that whether 
nicotine dependence was a disease for compensation purposes 
was an adjudicative matter to be resolved by adjudicative 
personnel based on accepted medical principles.  The VA Under 
Secretary for Health subsequently concluded that nicotine 
dependence might be considered a disease for VA compensation 
purposes.  See USB Letter 20-97-14 (July 24, 1997).  

Subsequently enacted legislation prohibits the granting of 
service connection for a disability on the basis that it 
resulted from disease attributable to the use of tobacco 
products by a veteran during his or her service.  38 U.S.C.A. 
§ 1103 (West 2002); 38 C.F.R. § 3.300 (2002).  

This statute and its implementing regulation, however, apply 
only to claims filed after June 9, 1998.  The veteran in this 
case is shown to have filed his claim of service connection 
in September 1997.  

Where, as in this case, a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) (generally, when a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary).  

As the veteran's claim was filed in September 1997, the Board 
will apply the law as it existed prior to June 9, 1998.  

Secondary service connection may be established for 
disability due to tobacco use if the evidence shows that the 
veteran incurred nicotine dependence in service.  See 
VAOPGCPREC 19-97.  

Service connection may be granted on a secondary basis if 
competent medical evidence indicates that the claimed illness 
had its origin in tobacco use subsequent to service, but the 
veteran developed nicotine dependence during service that led 
to the continued tobacco use after service.  

Once nicotine dependence in service is established, the issue 
becomes whether the current illness may be considered 
secondary to service-incurred nicotine dependence pursuant to 
38 C.F.R. § 3.310.  See VA VAOPGCPREC 19-97; see also 38 
U.S.C.A. § 7104(c) (West 2002) (VA is statutorily bound to 
follow the precedential opinions of VA General Counsel); 
Davis v. West, 13 Vet. App. 178, 183 (1999).  

The two principal questions which must be answered by 
adjudicators in resolving a claim for benefits for tobacco-
related disability secondary to nicotine dependence, 
therefore, are: (1) whether the veteran acquired a dependence 
upon nicotine during service; and (2) whether nicotine 
dependence which arose during service might be considered the 
proximate cause of claimed disability occurring after 
service.  

With regard to the question of whether the veteran acquired a 
dependence upon nicotine during service, the veteran reports 
that he first began smoking in service during boot camp in 
1959, became addicted to tobacco during service, and 
continued smoking after service separation due to this 
nicotine dependence.  

The veteran, his wife and his sister have reported that he 
did not smoke prior to service, began smoking during service, 
and continued smoking after service, due to the nicotine 
addiction, until he quit in 1996.  

The inpatient hospital reports note that the veteran began 
smoking at age 19, and service medical records confirm that 
the veteran entered service at age 18.

As there is no contradictory evidence of record to rebut the 
veteran's written assertion and the other lay statements, the 
Board finds the veteran's history in this regard to be 
credible and probative.  

The examiner in January 2003 opined that the veteran's 
current chronic obstructive pulmonary disease was due to 
smoking and that, since he began smoking during service, his 
COPD was service connected.  

Given the current record, the Board finds the weight of the 
evidence as to the question of whether nicotine dependence 
was incurred in active service to be in relative equipoise.  
By extending the benefit of the doubt to the veteran, his 
nicotine dependence is found to have been incurred in 
service.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2002).  

With regard to the second question, the Board finds that the 
weight of the medical evidence shows that the veteran's 
currently demonstrated COPD is etiologically related to his 
smoking habit.  

In addition to the VA examiner's January 2003 opinion, the 
veteran's private doctor submitted an opinion in May 1998 
indicating that the veteran had emphysema secondary to 
chronic cigarette smoking.  

For these reasons, the Board finds that the veteran's COPD is 
due to nicotine dependence related to cigarette smoking that 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  



ORDER

Service connection for COPD as due to nicotine dependence is 
granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 

